     Case 1:19-cv-12358-LTS Document 95 Filed 06/08/20 Page 1 of 8



                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS
                        Civil Action No.: 1:19-CV-12358-LTS



PILGRIM INSURANCE COMPANY,
     Plaintiff,


v.


WESTFIELD TRANSPORT, INC.,
VOLODOYMYR ZHUKOVSKYY,
DARTANYAN GASANOV, JOSHUA
MORIN, JOYANN M. MORIN, ESTATE
OF MICHAEL FERAZZI, BY AND
THROUGH ITS EXECUTRIX SHIRLEY
FERAZZI, EMANUEL RIBIERO, STEVEN
LEWIS, ESTATE OF EDWARD CORR,
BY AND THROUGH ITS SPECIAL
PERSONAL REPRESENTATIVE ALYCIA
MAREGNI, ESTATE OF JOANNE CORR,
BY AND THROUGH ITS SPECIAL
PERSONAL RESPRESENTATIVE ALYCIA
MAREGNI, ESTATE OF DANIEL
PEREIRRA, BY AND THROUGH ITS
ADMINISTRATRIX HELEN PEREIRA,
ESTATE OF AARON PERRY, BY AND
THROUGH ITS EXECUTOR WILLIAM
PERRY, ESTATE OF DESMA OAKES,
BY AND THROUGH ITS EXECUTRIX
MORIAH TIDWELL, ESTATE OF
ALBERT MAZZA, BY AND THROUGH
ITS ADMINISTRATRIX BRITTANY
MAZZA, DOUGLAS HAYWARD,
BRENDA HAYWARD, DAVID BARK,
MARY LOU WELCH, VALERIE
RIBIERO, PATRICIA SWEENEY,
WILLIAM HOOKER, DANA
THOMPSON, DAWN BRINDLEY,
MATTHEW FERAZZI, BRIAN FERAZZI,
and KEVIN FERAZZI,
      Defendants.
  Case 1:19-cv-12358-LTS Document 95 Filed 06/08/20 Page 2 of 8



DEFENDANTS, WESTFIELD TRANSPORT, INC. AND DARTANYAN GASANOV’S,
   ANSWER TO FIRST AMENDED COMPLAINT FOR INTERPLEADER AND
                     DECLARATORY RELIEF

       Answering to the numbered Paragraphs of the Plaintiff’s First Amended Complaint, the
Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, admit, deny, and allege as
follows:

                            FACTS COMMON TO ALL COUNTS
                                   (a) The Parties

1.     The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, admit the allegations
contained in Paragraph 1 of the Plaintiff’s First Amended Complaint.

2.      The Defendant Westfield Transport, Inc. admits that it was a Massachusetts corporation,
but it has been dissolved as a corporation. It had its usual place of business at 90 Allison Lane,
West Springfield, Mass.

3.     The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, admit the allegations
contained in Paragraph 3 of the Plaintiff’s First Amended Complaint.

4.      The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, admit the allegations
contained in Paragraph 4 that at the time of the accident Volodoymyr Zhukovskyy was an
individual who resided in Massachusetts.

5.      The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, allege that they are
without knowledge or information sufficient to form a belief as to the truth of the allegations
contained in Paragraph 5 of the Plaintiff’s First Amended Complaint and call upon the Plaintiff
to prove the same.

6.      The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, allege that they are
without knowledge or information sufficient to form a belief as to the truth of the allegations
contained in Paragraph 6 of the Plaintiff’s First Amended Complaint and call upon the Plaintiff
to prove the same.

7.      The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, allege that they are
without knowledge or information sufficient to form a belief as to the truth of the allegations
contained in Paragraph 7 of the Plaintiff’s First Amended Complaint and call upon the Plaintiff
to prove the same.

8.      The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, allege that they are
without knowledge or information sufficient to form a belief as to the truth of the allegations
contained in Paragraph 8 of the Plaintiff’s First Amended Complaint and call upon the Plaintiff
to prove the same.

                                                2
  Case 1:19-cv-12358-LTS Document 95 Filed 06/08/20 Page 3 of 8


9.      The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, allege that they are
without knowledge or information sufficient to form a belief as to the truth of the allegations
contained in Paragraph 9 of the Plaintiff’s First Amended Complaint and call upon the Plaintiff
to prove the same.

10.     The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, allege that they are
without knowledge or information sufficient to form a belief as to the truth of the allegations
contained in Paragraph 10 of the Plaintiff’s First Amended Complaint and call upon the Plaintiff
to prove the same.

11.     The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, allege that they are
without knowledge or information sufficient to form a belief as to the truth of the allegations
contained in Paragraph 11 of the Plaintiff’s First Amended Complaint and call upon the Plaintiff
to prove the same.

12.     The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, allege that they are
without knowledge or information sufficient to form a belief as to the truth of the allegations
contained in Paragraph 12 of the Plaintiff’s First Amended Complaint and call upon the Plaintiff
to prove the same.

13.     The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, allege that they are
without knowledge or information sufficient to form a belief as to the truth of the allegations
contained in Paragraph 13 of the Plaintiff’s First Amended Complaint and call upon the Plaintiff
to prove the same.

14.     The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, allege that they are
without knowledge or information sufficient to form a belief as to the truth of the allegations
contained in Paragraph 14 of the Plaintiff’s First Amended Complaint and call upon the Plaintiff
to prove the same.

15.     The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, allege that they are
without knowledge or information sufficient to form a belief as to the truth of the allegations
contained in Paragraph 15 of the Plaintiff’s First Amended Complaint and call upon the Plaintiff
to prove the same.

16.     The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, allege that they are
without knowledge or information sufficient to form a belief as to the truth of the allegations
contained in Paragraph 16 of the Plaintiff’s First Amended Complaint and call upon the Plaintiff
to prove the same.

17.     The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, allege that they are
without knowledge or information sufficient to form a belief as to the truth of the allegations
contained in Paragraph 17 of the Plaintiff’s First Amended Complaint and call upon the Plaintiff
to prove the same.


                                               3
  Case 1:19-cv-12358-LTS Document 95 Filed 06/08/20 Page 4 of 8


18.     The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, allege that they are
without knowledge or information sufficient to form a belief as to the truth of the allegations
contained in Paragraph 18 of the Plaintiff’s First Amended Complaint and call upon the Plaintiff
to prove the same.

19.     The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, allege that they are
without knowledge or information sufficient to form a belief as to the truth of the allegations
contained in Paragraph 19 of the Plaintiff’s First Amended Complaint and call upon the Plaintiff
to prove the same.

20.     The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, allege that they are
without knowledge or information sufficient to form a belief as to the truth of the allegations
contained in Paragraph 20 of the Plaintiff’s First Amended Complaint and call upon the Plaintiff
to prove the same.

21.     The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, allege that they are
without knowledge or information sufficient to form a belief as to the truth of the allegations
contained in Paragraph 21 of the Plaintiff’s First Amended Complaint and call upon the Plaintiff
to prove the same.

22.     The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, allege that they are
without knowledge or information sufficient to form a belief as to the truth of the allegations
contained in Paragraph 22 of the Plaintiff’s First Amended Complaint and call upon the Plaintiff
to prove the same.

23.     The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, allege that they are
without knowledge or information sufficient to form a belief as to the truth of the allegations
contained in Paragraph 23 of the Plaintiff’s First Amended Complaint and call upon the Plaintiff
to prove the same.

24.     The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, allege that they are
without knowledge or information sufficient to form a belief as to the truth of the allegations
contained in Paragraph 24 of the Plaintiff’s First Amended Complaint and call upon the Plaintiff
to prove the same.

25.     The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, allege that they are
without knowledge or information sufficient to form a belief as to the truth of the allegations
contained in Paragraph 25 of the Plaintiff’s First Amended Complaint and call upon the Plaintiff
to prove the same.

26.     The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, allege that they are
without knowledge or information sufficient to form a belief as to the truth of the allegations
contained in Paragraph 26 of the Plaintiff’s First Amended Complaint and call upon the Plaintiff
to prove the same.


                                               4
  Case 1:19-cv-12358-LTS Document 95 Filed 06/08/20 Page 5 of 8


27.     The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, allege that they are
without knowledge or information sufficient to form a belief as to the truth of the allegations
contained in Paragraph 27 of the Plaintiff’s First Amended Complaint and call upon the Plaintiff
to prove the same.

28.     As to Paragraph 28, contains no allegations against the Defendants, Westfield Transport,
Inc. and Dartanyan Gasanov, but to the extent that they do the Defendants call upon the Plaintiff
to prove the same.

                                 (b)     Jurisdiction and Venue

29.    As to Paragraph 29 which restates, realleges and incorporates Paragraphs 1 through 28 of
the Plaintiff's First Amended Complaint, the Defendants, Westfield Transport, Inc. and
Dartanyan Gasanov, make the same answers thereto and incorporate said answers by reference
as though individually set forth.

30.     The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov state that the
allegations contained in Paragraph 30 of the Plaintiff’s First Amended Complaint call for a legal
conclusion and therefore are neither admitted nor denied. The Defendants call upon the Plaintiff
to prove the allegations contained in this paragraph.

31.     The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, Gasanov state that
the allegations contained in Paragraph 31 of the Plaintiff’s First Amended Complaint call for a
legal conclusion and therefore are neither admitted nor denied. .

                                       (c)    The Claims

32.    As to Paragraph 32 which restates, realleges and incorporates Paragraphs 1 through 31 of
the Plaintiff's First Amended Complaint, the Defendants, Westfield Transport, Inc. and
Dartanyan Gasanov, make the same answers thereto and incorporate said answers by reference
as though individually set forth.

33.    The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, admit the allegations
contained in Paragraph 33 of the Plaintiff’s First Amended Complaint.

34.    The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov admit the allegations
contained in Paragraph 34 of the Plaintiff’s First Amended Complaint.

35.    The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, admit the allegations
contained in Paragraph 35 of the Plaintiff’s First Amended Complaint that Westfield Transport
had a liability insurance policy with Pilgrim Insurance with a combined single limit of
$1,000,000 but is without knowledge as to the remaining allegations contained in paragraph 35.

36.    The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, allege that they are
without knowledge or information sufficient to form a belief as to the truth of the allegations

                                               5
  Case 1:19-cv-12358-LTS Document 95 Filed 06/08/20 Page 6 of 8


contained in Paragraph 36 of the Plaintiff’s First Amended Complaint and call upon the Plaintiff
to prove the same.

                                (d)      The Competing Claims

37.    As to Paragraph 37 which restates, realleges and incorporates Paragraphs 1 through 36 of
the Plaintiff's First Amended Complaint, the Defendants, Westfield Transport, Inc. and
Dartanyan Gasanov, make the same answers thereto and incorporate said answers by reference
as though individually set forth.

38.     The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, allege that they are
without knowledge or information sufficient to form a belief as to the truth of the allegations
contained in Paragraph 38 of the Plaintiff’s First Amended Complaint and call upon the Plaintiff
to prove the same.

39.     The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, allege that they are
without knowledge or information sufficient to form a belief as to the truth of the allegations
contained in Paragraph 39 of the Plaintiff’s First Amended Complaint and call upon the Plaintiff
to prove the same.

40.     The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, allege that they are
without knowledge or information sufficient to form a belief as to the truth of the allegations
contained in Paragraph 40 of the Plaintiff’s First Amended Complaint and call upon the Plaintiff
to prove the same.

41.     The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov state that the
allegations contained in Paragraph 41 of the Plaintiff’s First Amended Complaint call for a legal
conclusion and therefore are neither admitted nor denied. The Defendants call upon the Plaintiff
to prove the allegations contained in this paragraph.

                                   (e)     Pending Litigation

42.    As to Paragraph 42 which restates, realleges and incorporates Paragraphs 1 through 41 of
the Plaintiff's First Amended Complaint, the Defendants, Westfield Transport, Inc. and
Dartanyan Gasanov, make the same answers thereto and incorporate said answers by reference
as though individually set forth.

43.    The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, admit the allegations
contained in Paragraph 43 of the Plaintiff’s First Amended Complaint.

44.    The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, admit the allegations
contained in Paragraph 44 of the Plaintiff’s First Amended Complaint.

45.    The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, admit the allegations
contained in Paragraph 45 of the Plaintiff’s First Amended Complaint.

                                               6
  Case 1:19-cv-12358-LTS Document 95 Filed 06/08/20 Page 7 of 8




                                           COUNT I

46.    As to Paragraph 46 which restates, realleges and incorporates Paragraphs 1 through 45 of
the Plaintiff's First Amended Complaint, the Defendants, Westfield Transport, Inc. and
Dartanyan Gasanov, make the same answers thereto and incorporate said answers by reference
as though individually set forth.

47.     The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov state that the
allegations contained in Paragraph 47 of the Plaintiff’s First Amended Complaint call for a legal
conclusion and therefore are neither admitted nor denied. The Defendants call upon the Plaintiff
to prove the allegations contained in this paragraph.

48.     The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov state that the
allegations contained in Paragraph 48 of the Plaintiff’s First Amended Complaint call for a legal
conclusion and therefore are neither admitted nor denied. The Defendants call upon the Plaintiff
to prove the allegations contained in this paragraph.

49.     The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov state that the
allegations contained in Paragraph 49 of the Plaintiff’s First Amended Complaint call for a legal
conclusion and therefore are neither admitted nor denied. The Defendants call upon the Plaintiff
to prove the allegations contained in this paragraph.

50.     The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, allege that they are
without knowledge or information sufficient to form a belief as to the truth of the allegations
contained in Paragraph 50 of the Plaintiff’s First Amended Complaint and call upon the Plaintiff
to prove the same.

51.     The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, allege that they are
without knowledge or information sufficient to form a belief as to the truth of the allegations
contained in Paragraph 51 of the Plaintiff’s First Amended Complaint and call upon the Plaintiff
to prove the same.

52.     The Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, allege that they are
without knowledge or information sufficient to form a belief as to the truth of the allegations
contained in Paragraph 52 of the Plaintiff’s First Amended Complaint and call upon the Plaintiff
to prove the same.

        WHEREFORE, the Defendants, Westfield Transport, Inc. and Dartanyan Gasanov, deny
that the Plaintiff is entitled to judgment as demanded in paragraphs a) through e); and more
specifically the Defendants deny that the Plaintiff, Pilgrim Insurance Company, has the right to
terminate its duty to defend its insureds Westfield Transport, Inc. and Dartanyan Gasanov.



                                               7
  Case 1:19-cv-12358-LTS Document 95 Filed 06/08/20 Page 8 of 8



                             FIRST AFFIRMATIVE DEFENSE

        Further answering, the Defendants, Westfield Transport, Inc. and Dartanyan Gasanov,
state that the Plaintiff’s First Amended Complaint fails to state a claim upon which relief can be
granted.

                            SECOND AFFIRMATIVE DEFENSE

        Further answering, the Defendants, Westfield Transport, Inc. and Dartanyan Gasanov,
state the claims arising out of the subject matter of the transactions and occurrences alleged
are barred by estoppel.


Dated: May 8, 2010                            Respectfully submitted,
                                              Defendant Dartanyan Gasanov and
                                              Defendant, Westfield Transport, Inc.
                                              By their attorney

                                              /s/ Laurence Cote___________
                                              Massachusetts BBO #553816
                                              745 Atlantic Ave., 8th floor
                                              Boston, MA 02111
                                              phone: (857) 205-7172
                                              LBCESQ@mac.com


                                CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the CM/ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to those indicated as non-registered participants on this
8th day of June, 2020.

                                              /s/ Laurence Cote, BBO# 553816




                                                8
